DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-14 in the reply filed on 12/07/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Response to Amendment
This office action is responsive to the amendment filed on 12/07/2020. As directed by the amendment: Claims 1, 4-5, 15, 16-17, and 21-23 have been amended, no claims have been cancelled, and no claims have been added. Thus, claims 1-25 are presently pending in the application, claims 15-25 being withdrawn from consideration.

Response to Arguments
Applicant’s amendment to claim 1 “wherein the light ring is arranged in an end face of the button within the outer housing of the rotary knob” has been fully considered. The modified Packman does not expressly teach/disclose the light ring located on an end face of the button within the outer housing. The modified device in Packman would operate equally well with the light ring on an end face of the button within the outer housing. Also, applicant did not disclose 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Packman (US 6585698); in view of Binier (US 2016/0303326).
Regarding Claim 1, Packman discloses a rotary knob (Fig.1) for an injector (device (10)), comprising: an outer housing (rotatable adjusting knob (12); Fig.1) rotatable for selecting a function of the injector (Once in a given mode, adjusting knob 12 is rotated to change the setting of that mode. For example, in the time mode, adjusting knob 12 changes the time setting while in the alarm mode adjusting knob 12 changes the setting of the alarm or alarms; column 6, lines 38-43) and setting a dosing quantity for an injection (Adjusting knob 12 is then rotated away from the zero setting to set the desired dosage; column 5, lines 27-28); a button (push button (24)) located internal to the outer housing (Figs. 3-4) that is actuatable for initiating the injection (once the appropriate dosage is set via rotation of adjusting knob 12, push button 24 is depressed, causing the drive mechanism to exert a force upon piston 46 b, which is movably positioned within cartridge 46. Piston 46 b displaces fluid within cartridge 46, ; and a light ring positioned within the outer housing and circumferential to the button, wherein the light ring is illuminated in a sequence of illumination to inform of a status of the injection.
Packman does not appear to disclose a light ring positioned within the outer housing and circumferential to the button wherein the light ring is illuminated in a sequence of illumination to inform a status of injection. Packman also does not disclose the light ring arranged in an end face of the button within the outer housing of the rotary knob.
Binier teaches it was known in the art to have ring-shaped indicating lamp located within adjusting knob (121) and circumferential to button (11), since the ring-shaped indicating lamp is located outside the connection sleeve (1211) (In order to enhance the reminding function, a ring-shaped indicating lamp (not shown in the figure) can be arranged outside the connection sleeve 1211; parag. [0043], lines 1-2). The ring-shaped indicating lamp continue lighting during injection and blink when the injection is about to be complete (status of injection) (parag. [0043]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Packman to incorporate the teachings of Binier to have a light ring in order to inform the status of injection to enhance the reminding function of injection.
Modified Packman does not expressly teach or disclose the light ring arranged on the end face of the button. However, it appears that the device of modified Packman would operate equally well with a light ring located on an end face of the button within the outer housing. Further, applicant has not disclosed that the claimed location of the light ring solves any stated 
Regarding Claim 2, Packman as modified discloses the rotary knob of claim 1, and further discloses wherein the outer housing (12) is rotatable to select functions including a mode of the injector and a menu (Once in a given mode, adjusting knob 12 is rotated to change the setting of that mode. For example, in the time mode, adjusting knob 12 changes the time setting while in the alarm mode adjusting knob 12 changes the setting of the alarm or alarms; column 6, lines 38-43).
Regarding Claim 3, Packman as modified discloses all of the limitations claim 1, where Binier further teaches wherein illumination of the light ring (ring-shaped indicating lamp) provides indications of a dose set and an amount of medicament being injected during the injection (the ring-shaped indicating lamp light to indicate the amount of medicament during injection and when injection is almost complete by blinking, and the ring-shaped indicating lamp indicates drug information such as injected dose, injection time…) (The drug information (such as injected dose, injection time, etc.); parag. [0033], line 2) (The ring-shaped indicating lamp is controlled by the control assembly 114 and configured to blink at designated time or in a certain condition in order to cooperate with the vibrator 1141 for visually reminding the user. For example, the ring-shaped indicating lamp continues lighting during the injection, and turns to a blinking state when the injection is about to complete. The ring-shaped indicating lamp can display electricity capacity, an information transmission status, a wireless connection status, a 
Regarding Claim 4, Packman as modified discloses all of the limitations claim 1, where Binier further teaches wherein: without any dose set, the light ring is illuminated a first color, and once a dose is set, the light ring is illuminated a second color (the ring-shaped indicating lamp indicate drug information collection mode by different colors or frequencies of light) (parag. [0043]), but Binier does not explicitly disclose a first and a second color. However, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify a known element (multicolored indicator) for another (two colored indicator) to obtain predictable results (enhance monitoring the status of injection to indicate when the injection starts and when it’s complete).
Regarding Claim 5, Packman as modified discloses the rotary knob of claim 1, and further discloses wherein an amount of rotation of the outer housing is related to an amount of medicament being injected during the injection (Microprocessor 32 converts the accumulated number of rotations into a dosage value that is to be administered; column 5, lines 44-46).
Packman does not appear to disclose rotation of the housing causes the light ring to be illuminated in a first color and at an intensity level based on an amount of rotation of the outer housing.
Binier teaches it was known in the art to have the ring-shaped indicating lamp indicate drug information collection mode by different colors or frequencies of light when adjusting knob (121) is rotated and button (11) is pressed) (parag. [0043]), but Binier does not explicitly disclose a first color. 

Regarding Claim 6, Packman as modified discloses all of the limitations claim 5, where Binier further teaches wherein once the injection is completed, the light ring is illuminated a second color (the ring-shaped indicating lamp indicate drug information collection mode by different colors or frequencies of light) (parag. [0043]), but Binier does not explicitly disclose a second color. However, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify a known element (multicolored indicator) for another (two colored indicator) to obtain predictable results (enhance monitoring the status of injection to indicate when the injection starts and when it’s complete).
Regarding Claim 7, Packman as modified discloses all of the limitations claim 1, where Binier further teaches wherein, rotation of the outer housing causes the light ring to be illuminated a first color and at an intensity level based on an amount of rotation of the outer housing (the ring-shaped indicating lamp indicate drug information collection mode by different colors or frequencies of light when adjusting knob (121) is rotated and button (11) is pressed) (parag. [0043]), but Binier does not explicitly disclose a first color. However, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify a known element (multicolored indicator) for another (two colored indicator) to obtain predictable results (enhance monitoring the status of injection to indicate when the injection starts and when it’s complete).
, where Binier further teaches wherein a pressure on the button during injection (When performing injection, a user pushes the button to press down the drug information detection device. A pressing force is transmitted to the adjusting knob. The adjusting knob converts the pressing force into a rotating force, and then rotates and descends in order to drive the encoder body to rotate; parag. [0013], lines 2-5) causes the light ring to be illuminated at an intensity level based on the pressure on the button (the ring-shaped indicating lamp indicate drug information collection mode by different colors or frequencies of light when adjusting knob (121) is rotated and button (11) is pressed) (parag. [0043]).
Regarding Claim 9, Packman as modified discloses all of the limitations claim 1, where Binier further teaches wherein a change in pressure applied to the button (When performing injection, a user pushes the button to press down the drug information detection device. A pressing force is transmitted to the adjusting knob. The adjusting knob converts the pressing force into a rotating force, and then rotates and descends in order to drive the encoder body to rotate; parag. [0013], lines 2-5) causes a change in color of illumination of the light ring (the ring-shaped indicating lamp indicate drug information collection mode by different colors or frequencies of light when adjusting knob (121) is rotated and button (11) is pressed) (parag. [0043]).
Regarding Claim 11, Packman as modified discloses the rotary knob of claim 1, and further discloses wherein actuation of the button (24) to a first depth causes a first action to be initiated (In order to set the dosage, eject button 23 is depressed so that push button 24 is ejected into its extended position in preparation to inject the medication. Once the appropriate dosage is set via rotation of adjusting knob 12, push button 24 is depressed, causing the drive b, which is movably positioned within cartridge 46; column 5, lines 12-18), and actuation of the button to a second depth more than the first depth causes initiation of the injection (Once the desired dose has been set, push button 24 is pushed fully in, which pushes the drive mechanism forward so that the drive mechanism performs the function of a piston rod so that the correct amount of medication in cartridge 46 is discharged through needle assembly 50; column 5, lines 31-35).
Regarding Claim 13, Packman as modified discloses the rotary knob of claim 1, and further discloses wherein the button (24) is configured to be actuated for saving one or more values selected via rotation of the outer housing (push button (24) is fully capable of saving the dosage when dosage knob (12) is rotated. The push button (24) activates the microprocessor (32) when pushed (Push button 24 and eject button 23 are each coupled to microprocessor 32 so that microprocessor 32 is activated when either of buttons 23 and 24 are depressed; column 6, lines 3-4) which will activate the memory storage (like ROM 142 and RAM 144) to  store the dosage based on the number of rotations of the adjusting knob (12) (Microprocessor 32 is coupled to memory storage components such as ROM 142 and RAM 144. The ROM 142 electronically stores the programs employed by microprocessor 32 to determine the dosage based on the accumulated number of rotations of adjusting knob 12. ROM 142 can also store additional programs that relate to other functions performed by microprocessor 32 such as the selection from among various display formats for displaying data on display 34. The RAM 144 stores information about the injection such as the dosage, time, and date so that these parameters may be subsequently recalled for display by the user or a medical practitioner; column 5, lines 46-57).

s 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Packman (US 6585698); in view of Binier (US 2016/0303326) and Michel (US 5383865).
Regarding Claim 10, Packman as modified discloses all of the limitations claim 1 above
Packman does not appear to disclose rotation of the outer housing in a first direction causes the dosing quantity to increase and rotation of the outer housing in a second direction opposite the first direction causes the dosing quantity to decrease.
Michel teaches it was known in the art to have a counterclockwise direction (182; Fig.5) of knob (88) to increase dosage and a clockwise direction (140; Fig.8) to dispense the dosage (dosing is decreasing).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Packman to incorporate the teachings of Michel to have two opposite rotatable outer housing directions in order to have a better control of the amount of fluid being delivered.
Regarding Claim 12, Packman as modified discloses all of the limitations claim 1 above.
Packman does not appear to disclose the outer housing is lockable to lock against unintentional switching on.
Michel teaches it was known in the art to have a clutch mechanism (150; Fig.3) to lock rotation of knob (88).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Packman to incorporate the teachings of Michel to have a lockable outer housing in order to have a safer device (prevent accidental delivery).

14 is rejected under 35 U.S.C. 103 as being unpatentable over Packman (US 6585698); in view of Binier (US 2016/0303326) and Hohlfelder (US 2002/0055720).
Regarding Claim 14, Packman as modified discloses all of the limitations claim 1 above.
Packman does not appear to disclose the button is configured to be actuated for powering the injector on and off.
Hohlfelder teaches it was known in the art to have a start/stop button wherein the start/stop button initiate injection when pressed and stops injection when pressed at any time during injection.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Packman to incorporate the teachings of Hohlfelder to have an on/off button in order to facilitate the delivery by making it easier to control when to start and stop the injection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625.  The examiner can normally be reached on Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.I./Examiner, Art Unit 3783